Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
In re pgs. 8-13 applicant argues the grounds for USC 101 and the newly added limitation of
Outputting the multilevel explanation tree to explain one or more predictions of the machine learning model of clusters of data to a display device OR another computing device.
In response, see rejection of claim 1 below and 
regarding outputting a multilevel explanation tree to a display device OR another computing device it is the examiner’s position that applicant’s claims do no more than merely invoking generic computer components merely as a tool in which the computer instructions apply the judicial exception. MPEP § 2106.05(f): Mere Instructions to Apply an Exception.

If the application claims the inventive concept (from the spec.) is/are drawn to the specifics of the learning or training, such as the how and for what purpose the training occurs, and they are positively claimed, the claims may be eligible.  If the generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details, it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f). When a claim merely recites only the idea of a solution or outcome, i.e. the claim fails to recite details of how a solution to a problem is accomplished, as described in 2106.05(f)(1), it is rejected as ineligible. Also, use of an existing learning technique or method, set forth to be WURC (in accordance with MPEP 2106.05(d)), may also prove to be ineligible.
It is clear in e.g., claim 1, that the invention is merely "using" an existing clustering and/or machine learning algorithm. They do not appear to be the inventive concept, merely a tool used to manipulate data. This can be a process that was previously performed by "human agents" and may now be automated. The receiving, generating linking datapoints/clustering, using a decision tree to explain a prediction, and outputting the tree to another computing device are insignificant computer activities, shown to be WURC in accordance with MPEP 2106.05(d)(II)(iii), for instance.
In re pg. 13 the applicant argues “Therefore, the computer functionality is improved by the claimed invention”
In response, claimed invention does not clearly specify an improvement in functionality.  The disclosure is not clear about said improvement and the improvement is not shown in the claim language as it would need to be.  One should be able to point to the disclosure and say this part of the claim language is explicitly referring to the part of the disclosure that is discussing the improvement, unless of course, the improvement is clearly claimed. 
Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
generating a multilevel explanation tree, linking neighborhood of datapoints around each of a plurality of training datapoints to the one or more predictions (mental process of linking datapoints or clustering data with assistance of pen and paper);  
utilizing the multilevel explanation tree to explain one or more predictions to provide machine learning (mental process of explaining or generating predictions by doing the raw thinking in your head as a first stage and then using paper and pen). 
But for the recitation of generic computer components, that is, other than reciting e.g., computing devices or a model nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the computing devices language, “generating” and “utilizing” in the context of the claims encompasses the user manually generating linking datapoints. Similarly, the limitation of utilizing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components so it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of 
receiving by a computing device a pre-trained artificial intelligence model, machine learning, and outputting to another computing device. 
Receiving or outputting/transmitting data, are both recited at a high level of generality and amount to a form of insignificant extra-solution activity. 
The computing devices are recited at a high-level of generality (i.e., as a generic processor performing clustering or running a decision tree algorithm) such that they amount no more than mere instructions to apply the exception using a generic computer component.
The machine learning and model are additional elements considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
machine learning and modeling are additional elements considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
using computing devices to receive data, generate data, utilize an algorithm/tree or receive output data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving/outputting steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Regarding USC 101 rejection of claims 2-20, see attached previous O.A. mailed 5/20/22 which is incorporated by reference.

Response to Arguments continued
In re pgs. 13-16, the applicant argues The combination fails to teach or suggest (e.g., claim 1), “generating by the computing device a multilevel explanation tree, linking neighborhood of datapoints around each of a plurality of training datapoints to the one or more predictions; and utilizing by the computing device the multilevel explanation tree to explain one or more predictions of the machine learning model of clusters of data to provide machine learning, outputting the multilevel explanation tree to explain one or more predictions of the machine learning model of clusters of data to a display device or another computing device”. 
In response, the arguments have been responded to in the below rejection of claim 1 and see attached office action (mailed 5/20/22) for USC 103 rejections of claims 2-20 which is incorporated by reference. 

In re pg. 14 the applicant argues However, such points of Ribeiro do not teach or suggest of providing multilevel explanation tree, where the multilevel explanation tree to explain one or more predictions of the machine learning model of clusters of data.
In response, the applicant cannot show non-obvious by attacking the references individually whereas here the rejections are based on a combination of references see In re Keller USPQ 871 (CCPA 1981). See detailed rejection below and incorporated previous office action.

In re pg. 14 the applicant argues the newly added limitation of outputting the multilevel explanation tree to explain one or more predictions of the machine learning model of clusters of data to a display device or another computing device.  
In response, see USC 103 rejection of claim 1 below along with a teaching reference (Chen) below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington (U.S. Pub. No. US20200302318), in view of Ribeiro (Why Should I Trust You? Explaining the Predictions of Any Classifier)
As per claim 1, Hetherington teaches a method of machine learning, the method comprising:
receiving by a computing device a pre-trained artificial intelligence model with one or more predictions (Hetherington: “In step 201, a machine learning (ML) model classifies examples according to mutually exclusive labels. Typically, the ML model was trained before step 201, and the examples to classify are numerous and realistic.”, 0067; “Once trained, the resulting model is simply a dot product of an N-dimensional sample feature vector and the learned model weights, along with an offset. Understanding the importance of features and how they contribute to the model's prediction is straightforward; the larger the feature weight, the larger the impact that feature has on the output of the model. As another example, consider a binary classification decision tree with N input features. During training, the features that have the largest impact on the class predictions are inserted near the root of the tree, while the features that have less impact on class predictions fall near the leaves of the tree.”, 0003; “A machine learning model is trained using a particular machine learning algorithm. Once trained, input is applied to the machine learning model to make a prediction, which may also be referred to herein as a predicated output or output”, 0145)
generating by the computing device a multilevel (reads on two levels) explanation tree, (reads on decision tree, Hetherington: “A decision tree that contains tree nodes is received or generated.”, “When a tree node has child tree nodes, then the feature and the split value that are identified by the condition of the tree node are set to maximize, based on the classifications, information gain of the child tree nodes”, 0024; “Tree nodes 111-114 form a decision tree that exactly or approximately reflects how the ML model classified/labeled examples 0-7 based on the values of their features A-C. Node 111 is the root of the tree”, 0035); 
utilizing by the computing device the multilevel (reads on two levels) explanation tree (decision tree) to explain one or more predictions of the machine learning model of clusters of data (discloses ML can be used for clustering 0149; see Ribeiro for clusters of data) to provide machine learning (Hetherington: “More importantly, rules 121-128 may be used to explain why the ML model already classified an (unfamiliar or familiar) example with a particular label. In other words, rules 121-128 may demonstrably provide ML explainability (MLX) for the ML model”, 0047, 0040; “Local MLX aims to explain why the model made a specific prediction corresponding to a given sample”, 0005;
Tree generated describes how the ML model generated its predictions. the multilevel explanation tree of Hetherington additionally utilizes data output from the model to thereby provide an explanation where the data gathered is grouped into different nodes or clusters.
“Tree nodes 111-114 form a decision tree that exactly or approximately reflects how the ML model classified/labeled examples 0-7 based on the values of their features A-C. Node 111 is the root of the tree. Each tree node 111-114 has a condition that is based on a feature, a relational operator, and a split value.”, 0035; and
outputting the multilevel explanation tree (decision tree with 2 or more levels) to explain one or more predictions of the machine learning model of clusters of data (“LIME approximates the local behavior of a black-box model by fitting a simple interpretable machine learning model, such as a linear model or decision tree, to a large set of generated samples in a local region surrounding the original sample to explain”, 0005 and discloses ML for clustering 0149 but see Ribeiro for clusters of data & linking neighborhood of data points) to a display device (“Computer system 700 may be coupled via bus 702 to a display 712, such as a cathode ray tube (CRT), for displaying information to a computer user”, 0123) OR another computing device (reads on “outputting” from any device, processor/memory to any other computing device locally or over a network, Figs. 7-8 e.g., plurality of special purpose computing devices/ASICs/FPGAs, 0119, 0124; display to user, 0123).

Although Hetherington discloses clusters are well known (0149) and in general linking neighborhood of data points (“LIME approximates the local behavior of a black-box model by fitting a simple interpretable machine learning model, such as a linear model or decision tree, to a large set of generated samples in a local region surrounding the original sample to explain”, 0005 and discloses ML for clustering 0149) Hetherington fails to particularly call for details of clusters and linking neighborhood of data points around each of a plurality of training data points to the one or more predictions clusters of data 
Ribeiro teaches: linking neighborhood of data points around each of a plurality of training data points to the one or more predictions clusters of data and also explains predictions of a machine learning model and additionally produces clusters of data or a model which is to be used within the combination of the two references but Ribeiro is primary used to group neighbors of data points i.e. clusters of data (Ribeiro: “LIME samples instances, gets predictions using f, and weighs them by the proximity to the instance being explained (represented here by size).”, Fig. 3; Section 3.3. discloses “We sample instances around x 0 by drawing nonzero elements of x O uniformly at random (where the number of such draws is also uniformly sampled). Given a perturbed sample z O E {O, 1} d O (which contains a fraction of the nonzero elements of x O ), we recover the sample in the original representation z e R d and obtain f(z), which is used as a label for the explanation model.” And Algorithm 1, and section 5.4 discloses ''Specifically, on training and validation sets (80/20 split of the original training data), each artificial feature appears in 10% of the examples in one class, and 20% of the other, while on the test instances, each artificial feature appears in 10% of the examples in each class'' (Sampling neighborhood of points of data which are then “linked” to an explanation of a prediction via a label. LIME addresses model explainability of data that is used in predictions)) clusters of data (Ribeiro, Section 3.3. discloses “We sample instances around x Oby drawing nonzero elements of x O uniformly at random (where the number of such draws is also uniformly sampled). Given a perturbed sample z O E {O, 1} d O (which contains a fraction of the nonzero elements of x O ), we recover the sample in the original representation z E R d and obtain f(z), which is used as a label for the explanation model.” (These clusters of data are applied to the ML model from Hetherington as seen above).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify generating a multilevel explanation tree as disclosed by Hetherington to use linking/clustering as disclosed by Ribeiro. The combination would have been obvious because a person of ordinary skill in the art would be motivated to ''present an explanation that is locally faithful'' such that the multilevel tree may further explain to a user how a prediction was reached (Ribeiro, Section 3.3) and machine learning can be used for clustering and linking is useful with decision trees, (Hetherington: LIME approximates the local behavior of a black-box model by fitting a simple interpretable machine learning model, such as a linear model or decision tree, to a large set of generated samples in a local region surrounding the original sample to explain, 0005). 
All arguments have been responded to above or in the body of the rejections.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan (US 2019/0325333) teaches inherent details of LIME and clustering data ([0034] Linear surrogate model 114 may be a K-LIME surrogate model. With K-LIME, local generalized linear model (GLM) surrogates are used to explain the predictions of complex response functions, and local regions are defined by K clusters or user-defined segments instead of simulated, perturbed observation samples.
[0035] For each cluster, a local GLM h.sub.GLM,k is trained. The input data may be classified into a plurality of clusters using a clustering technique, such as k-means clustering. K may be chosen such that predictions from all the local GLM models would maximize R.sup.2. This may be summarized mathematically as follows:….
[0036] K-LIME may also train one global surrogate GLM h.sub.global on the entire input training dataset, such as training data 106 and global model predictions g(X), such as model prediction data 107. In some embodiments, in the event a given k-th cluster has less than a threshold number of members (e.g., 20), then h.sub.global is used as a linear surrogate instead of h.sub.GLM,k. In some embodiments, intercepts, coefficients, R.sup.2 values, accuracy, and predictions from all the surrogate K-LIME models (including the global surrogate) may be used to debug and increase transparency in g.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123